Title: From Thomas Jefferson to C. W. F. Dumas, 22 September 1786
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Septr. 22d. 1786

I am honored with your letter of the 12th. of Septr. and condole with you very sincerely on the domestic loss you have sustained. The affairs of your Republic seem at present under a cloud which threatens great events. If the powers of the Stadtholder should be thereby reduced to such only as are salutary and the happiness of the people placed on a basis more within the command of their own will, it will be worth a great deal of blood. These struggles are a great sacrifice to the present race of men but valuable to their posterity. I sincerely wish the issue of this contest may give to the mass of the people that increase of happiness which alone can justify its being attempted.
I thank you for the copy of Turgot’s life, and will forward those directed to Mr. Jay, Dr. Franklin and Mr. Morris. I inclose you a copy of the Article Etas Unis of the new Encyclopedie lately published here. You will find in it some few errors of little consequence but many details new, exact and authentic.
The bill for six hundred and fifty dollars which you mention that you shall draw soon shall be duely honored.
Our intelligence from America is very flattering. The price of produce and of labor is very high and that of foreign goods low. Of course those of the people may be happy who will confine themselves to such enjoyments as are proportioned to their condition of life. Our Governments are tranquil and proceeding with a steady pace in their improvements, particularly a [di]sposition to center in the hands of Congress all powers re[spec]ting our connection with foreign nations is becoming universal. It is better that improvements should be late when thereby all voices can be united in making them. I have the
 